Citation Nr: 1737881	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  16-28 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York

		THE ISSUE

Entitlement to an extension of the delimiting date for educational assistance benefits under Chapter 30, Title 38, United States Code (Montgomery GI Bill).

(The issues of entitlement to service connection for posttraumatic stress disorder, a low back disability, a left hip disability, a left leg disability, and headaches; whether new and material evidence has been received to reopen claims for service connection for a right and left foot disabilities; and whether a June 24, 2014 decision of the Board of Veterans' Appeals should be revised or reversed on the basis of clear and unmistakable error are the subjects of separate appellate decisions).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1990 to April 1996.  She had additional prior service with Army National Guard, which included a period of active duty from September 17, 1987, to March 19, 1988.

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2015 rating decision in which the RO Buffalo, New York denied entitlement to extension of the Veteran's delimiting date under 38 U.S.C.A. § 3031(d).  In July 2015, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in November 2015, and in January 2016, the Veteran filed correspondence the RO accepted as a substantive appeal.  Additional evidence was thereafter submitted and in June 2016, the RO continued to deny entitlement to extension of the Veteran's delimiting date (via a June 2016 supplemental SOC (SSOC)).

The Board notes that, in addition to the paper claims file, there are paperless, electronic Virtual VA and Veterans Benefits Management System (VBMS) files associated with the Veteran's claim.  All records have been reviewed.


FINDINGS OF FACT

1.  The Veteran was discharged from service on April 19, 2006.

2.  The Veteran did not submit a request for extension of the delimiting date within one year after the original delimiting date or within one year after recuperating from a disability.


CONCLUSION OF LAW

The criteria for an extension of the delimiting date for receiving Chapter 30 educational benefits are not met.  38 U.S.C.A. § 3031 (West 2014); 38 C.F.R. §§ 21.7050, 21.7051 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016). 

As will be explained below, the claim lacks legal merit.  As the law, and not the facts, is dispositive of the Veteran's claim, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2014); see also Manning v. Principi, 16 Vet. App. 534, 542-543 (2002) (the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter); Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where the operation of law is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought).

II.  Analysis

At the outset, the Board notes that the Veteran's eligibility to receive Chapter 30 educational assistance benefits is not at issue.  Rather, the central issue in this appeal is whether an extension of the delimiting date is warranted.

In this regard, the Board notes that, except under specified limited circumstances, VA will not provide basic educational assistance to a veteran or service member beyond 10 years of the date of the veteran's last discharge or release from a period of active duty of 90 days or more of continuous service.  38 U.S.C.A. § 3031 (West 2014); 38 C.F.R. § 21.7050 (2016).

Here, the Veteran had active military service in the U.S. Army from March 1, 1990, to April 19, 1996.  However, the Veteran had received a general discharge for her period of reenlistment from June 29, 1994, to April 19, 1996.  Thus, as initially determined by the RO when entitlement to educational assistance benefits was established, the Veteran's delimiting date was determined to be June 29, 2004 (10 years after the Veteran's discharge on June 28, 1994, for which she was given an honorable discharge).  This is so because the governing legal criteria specify that in order to be eligible to receive educational benefits pursuant to Chapter 30, an individual must be discharged with an "honorable" discharge.  38 U.S.C.A. § 3011(a) (West 2014); 38 C.F.R. § 21.7042(a) (2016). 

Nevertheless, when the Veteran filed what the RO construed as a claim for continued VA educational assistance benefits, the RO considered the Veteran's delimiting date to have been April 20, 2006, as evidenced by its December 5, 2014, letter to the Veteran denying her eligibility for Chapter 30 benefits.  Given that a delimiting date of April 20, 2006, is more beneficial to the Veteran and because that is the date considered by the RO, the Board will, for limited purposes of this appeal, consider April 20, 2006, as the delimiting date, marking the end of the Veteran's eligibility for educational assistance.

In January 2015, the Veteran filed a request for an extension of her eligibility period for use of her Chapter 30 benefits, which request was denied by the RO in June 2015.  Notably, requests for an extended period of eligibility under Chapter 30 must be filed by the later of the following dates: One year from the date when the eligible individual's original period of eligibility ended; or, one year from the date on which the eligible individual's physical or mental disability no longer prevented him or her from beginning or resuming a chosen program of education.  38 C.F.R. § 21.1033(c) (2016).  An extension may also be granted when a claimant establishes good cause for an untimely request provided that claimant takes the required action concurrently with or before filing the request.  38 C.F.R. § 21.1033(e).

Here, there is no question that the Veteran's request for an extension of her eligibility period for use of her Chapter 30 benefits was not filed within a year of her delimiting date.  The evidence also fails to establish that the Veteran's physical or mental disabilities prevent her beginning or resuming a chosen program of education until January 2014, one year prior to when her extension request was received.  Indeed, although the record shows that the Veteran suffers from various physical ailments, the Veteran herself indicated she was unable to go to school or work because of disability and other factors, to include caring for a newborn, only until January 2006.  Further, the record shows that in October 2012, the Veteran was awarded education benefits for an approved program or education or training under the Veterans Retraining Assistance Program (VRAP) and that in April 2013, she enrolled in a Diploma Practical Nursing program at Medical Careers Institute.  Given that the Veteran began a program of education more than a year prior to when her January 2015 extension request was received, the Board cannot conclude that physical or mental disability prevented the Veteran from beginning or resuming a chosen program of education within a year of when she filed her extension request.  The Board further notes that the Veteran has not asserted good cause for why she could not take the required action during the original time period and could not have taken the required action sooner.  

Accordingly, as the evidence in this case clearly demonstrates that the Veteran did not file a request for extension within the requisite period, her request for extension of the delimiting date must be denied.  The Board points out that the RO reached the same conclusion, albeit on a different basis.  However, as the claim must be denied based on a lack of entitlement under the law, to remand the matter to have to RO address the issue of timeliness of the Veteran's request would serve no useful purpose, especially given that the RO has determined that evidence fails to establish that physical or mental disability prevented the Veteran from starting or completing a chosen program of education within the applicable period of eligibility.  Unfortunately, in this case, the law does not permit an extension of the delimiting date under the facts of this case.  Accordingly, the claim for extension must be denied as a matter of law.  See Sabonis, supra


ORDER

The claim for an extension of the delimiting date for educational assistance benefits under Chapter 30, Title 38, United States Code (Montgomery GI Bill), is denied.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


